ase: 1:18-cv-01134-WHB Doc #: 15 Filed: 03/01/19 1 of 2. PagelD #: 123

 

Ta AWE WWWIKED SINIES DASIRICA COURT

 

 

 

 

 

 

 

 

 

 

NORWEN BSNL OL OO _,_“% key
ERSVERN  Qivisian Mihie o 4
"Eo io %X
ATVI. Cover dc » CASE oe. VATOV NSS o
Played SS “MUAGE: Vonald- CG WAGETT
VS CARGSIANE ace:
Carparal Banc maw LAWison  RauGitran bo.
Pace, OFficec TRION TAGLAR Lar Opa mesk a Consol

 

 

Deus Cames Aho Plavak te Kea mane Ahis Hanocable eouck ta

 

Reriqusly Sake Yo Roush ste Secious, nen he Says he opeds agparcilten

 

 

OF Couns Nak aly 1s Nhe Staak 8 Aq 2a S5e lacK a€ Suads

 

 

PS laradace only ea \at> aeoke 2X coxign "seal Zaaad geapecly
UMrrslaad < \anauiag Oe \aus WSnicl seks XMn9 R\oaahtce ak

 

as Untaic Aysaduars kong | Ver «me horidy ¢ CAO marae propecly

 

ce gack._< ase. Lac —_e Plersbike ‘hos Sry VWenke ds coca

 

Aes \zaa\ \iocn cy - Rloradiace Ayes Ads Sully Uddlecstawd OC

 

WON st. Sho abilibs An cead ig Se he cal Rules Se Procuduce.

 

 

Si “alas Couch Please _agaciat conse| for the,
Blo vak ee 4a \nare ons Paice kcbo)\.

 

 

hrmfpty JL tabyon tted
om A Blo

 

/

 

 

 

 

 

 

 
Soy VT. Clovernre, ADA SA2RHB Doc #15 Filed: 03/01/19 2 of 2. PagelD #: 124
TRUMbull County Cac ceckionat Tea irurron NEOPOST

STON Bucnedt Ra rege 89
be eourttslouca oltlio Qu Q30 $

   
    
 

  

ar fice af Ane AecK
Unde’ Stokes Dystevok Couck
Vio ckhen Mi sk cick of Okis
Cac\ B.skakes Unriied Stakes Couck Wause
SKO\ wore Su Pecioe Ave que
C\eveland Gio AW ~\830
